Virgin, J.
The legal title to the farm was in the wife of the plaintiff. She had never “ released the right to control ” it to her husband, as provided in R. S., c. 61, § 2; and if she had done so, it would in nowise affect the right of action for an injury of this character to the property. That would remain in the wife after as well as before such release. Collen v. Kelsey, 39 Maine, 298. Woodman v. Neal, 48 Maine, 266, 269. R. S., c. 61, § 5. Green v. No. Yarmouth, 58 Maine, 54.

Judgment for the defendant.

"Walton, Dickerson, Barrows, Daneorth and Libbey, JJ., concurred.